DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 12/23/2020. Claims 1-13 and 15-17 are pending in the case.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder coupled with configured to in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13 and 15 are rejected 35 U.S.C. 103 as being unpatentable over Janajri et al. (U.S. 2015/0007351) in view Krivorot (US 2014/0201527 A1).

With regard to claim 1, Janajri teaches a method of displaying content items (Fig. 2A-2B method displaying messages), the method comprising:
receiving encrypted content items in a chronological sequence (Fig. 1, 110/205; Fig. 2A; Fig. 5, Step 5004; [abstract] Before being sent, the message is converted into a masked message object by a message masking function, such as a redacting function. The masked message object is transmitted to a recipient; [0016] The display masking function can, for example, be an action performed on visual encryption; [0022] the masked message object may be encrypted; [0060] When the recipient's 130 mobile device 105 receives the masked message object 110 and displays it on an associated touch display 125, the message is unreadable by the recipient 130, as illustrated in the recipient's view 195); 
decrypting the encrypted content items to obtain decrypted content items (Fig. 2B, 115; Fig. 4B; Fig. 5, Step 5007; [abstract] When the recipient touches the screen in a vicinity of the masked message object, all or part of the original text message, image, or video is then displayed in readable or viewable form; [0034] the masked message object is decrypted by the recipient message device after being received; [0064] The message 115 may be displayed in its entirety, or it may be displayed a part at a time.  In one embodiment, for instance, the message 115 may be displayed a word at a time, so that only one word is visible at any one time, and a sentence of the message appears word by word in sequential order; [0091] Step 5007: Decrypting the Encrypted Masked Message Object by the 2nd Communications (mobile messaging) Device); 
displaying of a display sequence, in order of the chronological sequence, of a respective place holder in place of each of the decrypted content items ([0021] Such an action can cause keywords of each of the masked message objects to be displayed in readable form.  This display in readable form can be visible for only a short time, or can occur in sequence; [0043]; [0064] The message 115 may be displayed in its entirety, or it may be displayed a part at a time. In one embodiment, for instance, the message 115 may be displayed a word at a time, so that only one word is visible at any one time, and a sentence of the message appears word by word in sequential order; [0080] As shown in FIG. 4B, these headings or keywords 160 can all be displayed at the same time, or they can be displayed in sequence so only one of them is readable at any one time), and
in response to a user input, displaying of the respective decrypted content item in place of one or more of the place holders (Fig. 2A, 140; [abstract] The recipient can, however, interact with a touch screen associated with their mobile messaging device. When the recipient touches the screen in a vicinity of the masked message object, all or part of the original text message, image, or video is then displayed in readable or viewable form; [0061] FIGS. 2A and 2B show a schematic view of a concealed text or image message 110 being revealed using a swipe of a finger 140 in a preferred embodiment of the present invention. The recipient 130 may, for instance, reveal all or part of the text message, the image, or the video by physically interacting with said communications device or the associated display, such as by touching the screen, sweeping over the screen, or using a stylus that either contacts the screen during movement, or hovers over the screen that can detect such movement without contact; [0093] the interaction may include the recipient 130 touching 140 the touch screen 135 associated with the communications (mobile messaging) device 105 in a region associated with the displayed masked message object).
Janajri does not appear to expressly teach wherein each place holder has an appearance of a scrambled version of the respective decrypted content item.
(Krivorot Fig. 3-6, [0070]-[0083], for example,  obfuscated text 352, image 601on recipient device display, i.e. overlay an obfuscating layer takes place after decryption in the recipient’s device, 
0097]  the recipient's message viewing application upon decryption may obscure the message held in memory of the recipient's device such that the obscured message displayed on the recipient device,).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Janajri to comprise wherein each place holder has an appearance of a scrambled version of the respective decrypted content item. One would have been motivated to make such a combination “for ensuring the content is not seen by onlookers” (Krivorot paragraph 0004).

With regard to claim 2, Janajri teaches the method according to claim 1,Janajri further teaches wherein displaying the respective content item in place of one or more of the place holders comprises displaying an animation of the place holder turning into the content item ([0016]; [0028] In some embodiments, the message masking function includes a capability of performing at least one of the functions selected from the group consisting of: blurring, redacting, replacing characters, coloring, jumbling, animating, picture replacement, replacing the masked message object with another object; [0085] The masking of the text message can be done by a number of functions such as, but not limited to, blurring the text, redacting the text, replacing characters in the text with other characters that are randomly chosen or are from different alphabets than the original text, coloring the text so that it matches and is therefore indistinguishable from the background of the text, jumbling the characters in the text so that the message is garbled and unintelligible, animating the characters of the text so that their constant motion renders them unintelligible, or picture replacement, i.e., replacing one or more characters with a block of pixels that may represent an image or a portion of an image, or some combination thereof, or replacing the entire message object with another object).

With regard to claim 3, Janajri teaches the method according to claim 2,Janajri further teaches wherein at least one of the content items and the respective at least one place holder comprise text and displaying an animation comprises progressively changing symbols of the place holder text into symbols of the content item text over a period of time ([0028] In some embodiments, the message masking function includes a capability of performing at least one of the functions selected from the group consisting of: blurring, redacting, replacing characters, coloring, jumbling, animating, picture replacement, replacing the masked message object with another object; [0085] The masking of the text message can be done by a number of functions such as, but not limited to, blurring the text, redacting the text, replacing characters in the text with other characters that are randomly chosen or are from different alphabets than the original text, coloring the text so that it matches and is therefore indistinguishable from the background of the text, jumbling the characters in the text so that the message is garbled and unintelligible, animating the characters of the text so that their constant motion renders them unintelligible, or picture replacement, i.e., replacing one or more characters with a block of pixels that may represent an image or a portion of an image, or some combination thereof, or replacing the entire message object with another object).

With regard to claim 4, Janajri teaches the method according to claim 3,Janajri further teaches wherein the at least one respective place holder comprises a random sequence of symbols replacing at least a portion of the content item ([0012]; [0085] The masking of the text message can be done by a number of functions such as, but not limited to, blurring the text, redacting the text, replacing characters in the text with other characters that are randomly chosen or are from different alphabets than the original text, coloring the text so that it matches and is therefore indistinguishable from the background of the text, jumbling the characters in the text so that the message is garbled and unintelligible, animating the characters of the text so that their constant motion renders them unintelligible, or picture replacement, i.e., replacing one or more characters with a block of pixels that may represent an image or a portion of an image, or some combination thereof, or replacing the entire message object with another object; [0093] This can involve one of a number of operations such as, but not limited to, de-blurring the text, un-redacting the text, undoing random replacement of characters in the text with other characters, un-coloring the text so that it contrasts with the background of the text, un-jumbling the characters in the text so that the message is clear, stopping any animation of the characters of the text, replacing blocks of pixels that represent an image or a portion of an image with the originally intended character, replacing the entire masked message object with another object, or some combination thereof).

With regard to claim 5, Janajri teaches the method according to claim 2,Janajri further teaches wherein at least one of the content items and the respective at least one place holder comprise an image ([0016] The masked message object can, for instance, be the text message, or the image, or the video, augmented using a display masking function. The display masking function can, for example, be an action performed on the text message, image, or video such as, but not limited to, blurring, visual encryption, redacting, replacing characters, coloring, jumbling, replacing message, image or video with a random object, animating, picture replacement, or some combination thereof) and displaying an animation comprises displaying a sequence of images combining the place holder and content item linages and fading from the place holder image to the content item image ([0028] In some embodiments, the message masking function includes a capability of performing at least one of the functions selected from the group consisting of: blurring, redacting, replacing characters, coloring, jumbling, animating, picture replacement, replacing the masked message object with another object; [0085] The masking of the text message can be done by a number of functions such as, but not limited to, blurring the text, redacting the text, replacing characters in the text with other characters that are randomly chosen or are from different alphabets than the original text, coloring the text so that it matches and is therefore indistinguishable from the background of the text, jumbling the characters in the text so that the message is garbled and unintelligible, animating the characters of the text so that their constant motion renders them unintelligible, or picture replacement, i.e., replacing one or more characters with a block of pixels that may represent an image or a portion of an image, or some combination thereof, or replacing the entire message object with another object).

With regard to claim 7, Janajri teaches the method according to claim 5, Janajri further teaches wherein the image of the at least one content item is a preview of a larger image or a frame of a video (Figs. 4A-4B; [0021] In a further preferred embodiment of the invention, when a recipient has received a plurality of masked message objects, the recipient can preview the messages by an action such as, but not limited to, a vertical swipe on the touch screen in a vicinity of the masked message objects; [0041] In some embodiments, the recipient device receives a plurality of masked message objects, at least some being displayed such that the messages are unreadable, and wherein a recipient previews the masked message objects by revealing headings or key words of the messages by touching the touchscreen of the recipient message device; [0079]).

With regard to claim 10, Janajri teaches the method according to claim 1, Janajri further teaches comprising receiving a new content item, decrypting the new content ([0106] With reference to FIG. 8, after a sender 170 has transmitted a sent message 800 the sender 170 can modify 804 the message privacy options 608 so as to create a new masking index 810 and new masking parameters 812. The new masking index 810 and the new masking parameters are incorporated into a message update object 814. The message update object 814 is transmitted to the server 613, which in turn updates 816 a masked message object in the message objects repository 614).

With regard to claim 11, Janajri teaches the method according to claim 10, Janajri further teaches comprising, in response to receiving the new content item, displaying a place holder in place of the previously most recent content item, wherein the place holder has an appearance of a scrambled version of the previously most recent content item ([0021] Such an action can cause keywords of each of the masked message objects to be displayed in readable form.  This display in readable form can be visible for only a short time, or can occur in sequence; [0043]; [0064] The message 115 may be displayed in its entirety, or it may be displayed a part at a time. In one embodiment, for instance, the message 115 may be displayed a word at a time, so that only one word is visible at any one time, and a sentence of the message appears word by word in sequential order; [0080] As shown in FIG. 4B, these headings or keywords 160 can all be displayed at the same time, or they can be displayed in sequence so only one of them is readable at any one time; [0106]).

With regard to claim 12, Janajri teaches the method according to claim 1, Janajri further teaches wherein each content item is a message item in a messaging application or service (Figs. 2A-4B; [abstract] A system and method for concealing and selectively revealing mobile messages is disclosed in which a sender generates a message, such as a text message, an image, or a video).

Claim 13 reflects a system embodying the limitations of claim 1 therefore the claim is rejected under similar rationale. 

Claim 15 recites tangible computer readable medium or media encoding computer code instructions which, when executed on a computing device, implement a method according to claim 1 therefore the claim is rejected under similar rationale. 

Claims 8-9 and 16-17 are rejected 35 U.S.C. 103 as being unpatentable over Janajri et al. (U.S. 2015/0007351) in view Krivorot (US 2014/0201527 A1) and Meyer et al. (US 20140047560 A1, hereinafter Meyer).

With regard to claim 8, Janajri and Krivorot teach the method according to claim 1. Janajri and Krivorot do not appear to expressly teach wherein the user input comprises a scroll command to scroll the display sequence.
Meyer teaches the user input comprises a scroll command to scroll the display document (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Janajri and Krivorot to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.

With regard to claim 9, Janajri teaches the method according to claim 8,Janajri further teaches wherein causing display of a respective content item in place of one or more place holders comprises causing display of the respective content item in place of the one or more place holders for one or more most recent content items in the display sequence ([0106] With reference to FIG. 8, after a sender 170 has transmitted a sent message 800 the sender 170 can modify 804 the message privacy options 608 so as to create a new masking index 810 and new masking parameters 812. The new masking index 810 and the new masking parameters are incorporated into a message update object 814. The message update object 814 is transmitted to the server 613, which in turn updates 816 a masked message object in the message objects repository 614).


a request to scroll the display,
a swipe gesture on a touch screen of the display to scroll the display: 
a tap on a touch screen area taken up by the display or a specific button to scroll the display;
a key press on a key board to scroll the display, 
a mouse click to scroll the display, 
a voice command to scroll the display;
a user interaction starting or opening an application or service; or 
an input switching to an application or service already running
Meyer teaches a request to scroll the display (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Janajri and Krivorot to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.


a request to scroll the display,
a swipe gesture on a touch screen of the display to scroll the display: 
a tap on a touch screen area taken up by the display or a specific button to scroll the display;
a key press on a key board to scroll the display, 
a mouse click to scroll the display, 
a voice command to scroll the display;
a user interaction starting or opening an application or service; or 
an input switching to an application or service already running
Meyer teaches a request to scroll the display (“The secure document view may react to the eye movement of the user, such as scrolling the document as the user's eye gaze direction shifts, distorting or blocking the document from view if the user looks away from the viewer, and the like.” Paragraph 0103).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Janajri and Krivorot to comprise such that the user input comprises a scroll command to scroll the display sequence. One would have been motivated to make such a combination to provide a secure collaborative exchange environment – Meyer paragraph 0004.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janajri et al. (U.S. 2015/0007351) in view Krivorot (US 2014/0201527 A1) and Dai Zovi (U.S. 2016/0125181).

With regard to claim 6, Janajri and Krivorot teach the method according to claim 2. Janajri further teaches the respective at least one place holder replacing the image of the at least one content item ([0021] Such an action can cause keywords of each of the masked message objects to be displayed in readable form.  This display in readable form can be visible for only a short time, or can occur in sequence; [0043]; [0064] The message 115 may be displayed in its entirety, or it may be displayed a part at a time. In one embodiment, for instance, the message 115 may be displayed a word at a time, so that only one word is visible at any one time, and a sentence of the message appears word by word in sequential order; [0080] As shown in FIG. 4B, these headings or keywords 160 can all be displayed at the same time, or they can be displayed in sequence so only one of them is readable at any one time). However, Janajri does not teach:
a noise pattern replacing the image of the at least one content item
Dai Zovi teaches a system and method for securely displaying sensitive information against attempts to capture such information via screenshots [abstract]. Dai Zovi also teaches a noise pattern replacing the image of the at least one content item ([0021] Notably, merely randomizing the digits or injecting noise to obscure the sensitive information; [0077] Specifically, some embodiments of the secure display element module 319 can analyze the content of the keypad (or sensitive information) that is to be displayed.  If the content of the keypad contains, for example, alphanumerical data, then the secure display element module 319 can selectively choose to show bogus data (or "noise") that includes characters that are fake; [0078]; [0087]). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Janajri and Krivorot to comprise a noise pattern replacing the image of the at least one content item. One would have been motivated to make such a combination to achieve an efficient system and method to display control of mobile messaging so as to ensure privacy. 

Response to Arguments
Applicant’s amendments to claims 2-12 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171